DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, 12 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of claims 2, 12 and 20 call for a processor to be configured to use a current state, determined signature profiles, and an indication of at least one of a characteristic of a patient and an at least one drug having anesthetic properties in a model to determine a predicted future state of a patient. The Specification fails to provide any discussion or guidance as to any type of model that is used to determine a predicted future state of a patient, let alone a model that uses a current state, determined signature profiles and an indication. At best, section [0083] of the published version of the originally filed Specification states that drug administration information, .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 9-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 11 follows.
Regarding claim 11, the claim recites a series of steps or acts, including identifying a current state and/or a predicted future state of a patient based on a signature found within acquired physiological data. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. Naturally occurring patterns (signature profiles) are identified in the acquired physiological signals and are then used to identify a current or predicted state of a patient. This amounts to comparing acquired data with stored data in order to identify known patterns, and then providing an indication of a patient state based 
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 11 recites generating a report indicative of the current and/or predicted future state of the patient, which is merely adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). The generated report does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the generated report, nor does the method use a particular machine to perform the Abstract Idea.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the Abstract Idea, the claim recites additional steps of acquiring EEG data, assembling the EEG data into EEG time-series data, selecting alpha frequency signals from the EEG time-series, and analyzing the alpha frequency signals to determine signatures. These acquiring, assembling, selecting, and analyzing steps are each recited at a high level of generality such that they amount to insignificant presolution activity, e.g., mere data gathering steps necessary to perform the Abstract Idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and analyzing activity engaged in by medical professionals prior to Applicant's invention.
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
Regarding claims 1-7, 9 and 10, the abstract idea is performed using generic, well-known, and routinely used data acquisition and data analysis elements (non-specific sensors and a processor). Data is acquired and analyzed, and then a pattern (signature profile) is identified in the data in order to identify a state of a patient. With the exception of claims 8 and 18-20, which recite elements and/or steps for administering a drug by a drug delivery system, the claims fail to recite "something more" than the abstract idea itself, and they fail to tie the abstract idea to a practical application. The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: instructions to implement the idea on a computer, and/or the recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional practices known in the medical industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
The dependent claims also fail to add something more to the abstract independent claims as they generally recite method steps pertaining to analyzing the alpha frequency signals that do not tie the abstract idea to a practical application or provide something “significantly more” than the abstract idea itself.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 6-9, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scheib’620 (US Pub No. 2011/0118620 – cited by Applicant) further in view of Burton et al.’046 (US Pub No. 2011/0125046 – cited by Applicant).
Regarding claim 1, Scheib’620 teaches a system for monitoring a patient experiencing an administration of at least one drug having anesthetic properties (page 1, sections [0002] and [0006], page 4, section [0036]), the system comprising: an interface configured to receive an indication of at least one characteristic of the patient and at least one drug having anesthetic properties (page 3, section [0032], page 4, section [0039]), and at least one processor (Figure 3) configured to: receive electroencephalogram (EEG) data; assemble the EEG data into sets of time-series data; select, from the time-series data, signals in an alpha frequency range; analyze the signals selected to determine signature profiles particular to the at least one drug administered; identify, using the signature profiles, a current state of the patient induced by the at least one drug; and generate a report indicating the current state of the patient induced by the drug (page 2, section [0018] – page 3, section [0030], page 4, section [0038], page 5, sections [0042], [0049] and [0051] – the method analyzes signals in the 7-14Hz alpha range to verify that spindle oscillation 
Scheib’620 discloses all of the elements of the current invention, as discussed above, except for explicitly reciting that the system comprises a plurality of sensors configured to acquire the EEG signals from the patient. Scheib’620 requires EEG signals to be provided to the system processor, but fails to provide details of how the EEG signals are acquired. Burton et al.’046 provides details of a multi-electrode system configured to acquire EEG signals from a patient and transmit the acquired EEG signals to a processor of a system (page 24, section [0378]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Scheib’620 to include a plurality of sensors configured to acquire the EEG signals from the patient, as taught by Burton et al.'046, since it would merely be providing a conventional and well-known system element (EEG electrodes) by which to acquire the necessary EEG signals of Scheib’620.
Scheib’620 discloses all of the elements of the current invention, as discussed above, except for the interface configured to receive an indication of at least one characteristic of the patient and the at 
Regarding claim 2, as the originally filed Specification fails to provide any guidance as to how the current state, determined signature profiles, and the indication are used in a model to determine a predicted future state, the claim is being interpreted as the mere automation of a well-known mental activity. Official notice is being taken that it is well known in the art for a physician/clinician to use a patient’s current consciousness state, along with current EEG data (signature profiles) and information related to the patient’s age/weight/gender, to predict a future state of the patient. According to MPEP section 2144.04 III., the courts have held that broadly providing an automatic means to replace a manual activity (such as predicting a patient state based on a current patient state, current patient physiological data, and specific patient characteristics) is not sufficient to distinguish over the prior art.
Regarding claim 4, Scheib’620 discloses that the processor is configured to transform each set of time-series data into a spectrogram and analyze the spectrogram to determine at least one of the current state and a predicted future state of the patient (see ABSTRACT, page 1, sections [0010-0011], page 2, section [0017], Figure 1, and Figure 2A and description thereof).
Regarding claim 6, Scheib’620 further in view of Burton et al.’046 discloses all of the elements of the current invention, as discussed above, except for the processor being configured to determine coherence information with respect to the sets of time-series data and analyze the coherence information using the determined signature profiles to determine at least one of the current state and the predicted future state of the patient. It is noted that section [0031] of Scheib’620 teaches that the visual technique of displaying the EEG signal as disclosed in Scheib'620 may be used along with another indicator, such as a bispectral index (BIS), as a way to verify the other indicator. Burton et al.’046 discloses a processor 
Regarding claim 7, the indication of at least one of a characteristic of the patient and the at least one drug having anesthetic properties includes an age of the patient, and the drug use is capable of being drug use information of a drug selected from the list recited in the claim (page 4, section [0039]).
Regarding claim 8, Scheib’620 discloses all of the elements of the current invention, as discussed above, except for the processing being configured to generate commands for a drug delivery system to direct the administration of the at least one drug to the patient to attain a predicted future state. Burton et al.’046 discloses using a processor to generate commands for a drug delivery system to direct the administration of at least one drug by the drug delivery system to a patient, wherein administration of the drug is capable of helping the patient attain a predicted future state (page 16, sections [0212-0213]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the processor of Scheib'620 to be configured to provide closed-loop control of the administration of the at least one drug, as taught by Burton et al.'046, since it would provide automatic means for properly adjusting the drug administered to the patient to achieve a desired anesthetic effect.
Regarding claim 9, Scheib'620 discloses all of the elements of the current invention, as discussed above, except for the processor being configured to dynamically characterize the patient as exhibiting 
Regarding claims 19 and 20, the rejections of claims 1, 2, and 8 above cover the subject matter recited in claims 19 and 20.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scheib’620 further in view of Burton et al.’046, as applied to claim 2, further in view of Chemali et al. (Burst suppression probability algorithms: state-space methods for tracking EEG burst suppression – cited by Applicant).
Scheib’620 further in view of Burton et al.’046 discloses all of the elements of the current invention, as discussed in paragraph 7 above, except for the processor being configured to determine a burst suppression probability using the model and the set of time-series data. Chemali et al. teaches determining a burst suppression probability using a model and a set of time-series data in order to monitor, and eventually control, a brain state of a patient (see ABSTRACT and last paragraph of DISCUSSION). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the processor of Scheib’620 further in view of Burton et al.’046 to be configured to determine a burst suppression probability, as taught by Chemali et al., since it would provide a means by which to monitor, and eventually control, a brain state of a patient undergoing anaesthesia.
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scheib’620 further in view of Burton et al.’046, as applied to claim 1, further in view of Leuthardt’391 (US Pub No. 2012/0022391 – cited by Applicant) further in view of Bardakjian et al.’339 (US Pub No. 2013/0197339 – cited by Applicant).
Scheib’620 further in view of Burton et al.’046 discloses all of the elements of the current invention, as discussed in paragraph 7 above, except for the processor being configured to perform a phase-amplitude analysis on the sets of time-series data to measure a phase-amplitude coupling in a time-resolved fashion to identify modes of phase-amplitude coupling corresponding to at least one of the current state and the predicted future state of the patient. Leuthardt'391 teaches that an analysis of phase-amplitude coupling can be used to identify different cognitive processes in a patient (page 1, section [0022]). Bardakjian et al.’339 teaches that a strong phase-to-amplitude coupling between beta and gamma activities is typically observed in awake patients, and that the coupling tends to decrease as a person starts to lose consciousness after the introduction of induction agents (page 7 section [0078] – page 8, section [0082]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the processor of Scheib’620 further in view of Burton et al.’046 to be configured to perform a phase-amplitude analysis on the sets of time-series data to measure a phase-amplitude coupling, as taught by Leuthardt'391 and Bardakjian et al.'339, since it would provide an additional measure of the patient's current state.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scheib’620 further in view of Burton et al.’046, as applied to claim 1, further in view of Kern et al.’345 (US Pub No. 2008/0021345 – cited by Applicant).
Scheib’620 further in view of Burton et al.’046 discloses all of the elements of the current invention, as discussed in paragraph 7 above, except for explicitly reciting that the report indicates spatiotemoral activity at different states of the patient receiving the drug. Kern et al.’345 teaches .
Claims 11, 12, 14, and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scheib’620 further in view of Burton et al.’046 further in view of Kern et al.’345.
Regarding claims 11, 12, 14 and 16-18, the cited sections of Scheib’620 seen in paragraph 7 above, as modified by Burton et al.'046, disclose a method comprising the steps set forth in the claims. What Scheib’620 in view of Burton et al.’046 fails to explicitly teach is that the indication of the drug use/history of the patient that is input into the user interface is that of the at least one drug being administered to the patient. Kern et al.’345 is drawn to a method of determining different drug effects from the EEG of a patient while the patient is being administered different drugs (see TITLE and ABSTRACT). Kern et al.’345 discloses that spatial differences in the EEG of a subject can be correlated with the types and/or levels of different drugs administered to produce anesthesia, and that spatio-temporal monitoring of the EEG can be used to assess the complete anesthetic state of the patient (page 1, section [0009], page 3, section [0030]). Page 2, sections [0024-0025] of Kern et al.'345 disclose that because different anesthetic drugs impact different subcortical structures in the brain, methods that characterize the differences may provide better information for sensing a patient's transition between changing CNS states. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Scheib’620 further in view of Burton et al.'046 to include providing an indication of the at least one drug .
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scheib’620 further in view of Burton et al.’046 further in view of Kern et al.’345, as applied to claim 12, further in view of Chemali et al.
Scheib’620 further in view of Burton et al.’046 further in view of Kern et al.'345 discloses all of the elements of the current invention, as discussed in paragraph 11 above, except for the processor being configured to determine a burst suppression probability using the model and the set of time-series data. Chemali et al. teaches determining a burst suppression probability using a model and a set of time-series data in order to monitor, and eventually control, a brain state of a patient (see ABSTRACT and last paragraph of DISCUSSION). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the processor of Scheib’620 further in view of Burton et al.’046 further in view of Kern et al.’345 to be configured to determine a burst suppression probability, as taught by Chemali et al., since it would provide a means by which to monitor, and eventually control, a brain state of a patient undergoing anaesthesia.
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scheib’620 further in view of Burton et al.’046 further in view of Kern et al.’345, as applied to claim 11, further in view of Leuthardt’391 further in view of Bardakjian et al.’339.
Scheib’620 further in view of Burton et al.’046 further in view of Kern et al.’345 discloses all of the elements of the current invention, as discussed in paragraph 11 above, except for the processor being configured to perform a phase-amplitude analysis on the sets of time-series data to measure a phase-amplitude coupling in a time-resolved fashion to identify modes of phase-amplitude coupling corresponding to at least one of the current state and the predicted future state of the patient. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/ETSUB D BERHANU/Primary Examiner, Art Unit 3791